Electronically Filed
                                                    Supreme Court
                           SCWC-30589               SCWC-30589
                                                    22-JUN-2012
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                    10:08 AM

 HEATHER R. WINFREY, Individually and as Personal Representative
 for the Estate of JASMINE ROSE ANNE FRY and SAMUEL J. FRY, JR.,
                Petitioners/Plaintiffs-Appellants,

                                vs.

             GGP ALA MOANA LLC dba ALA MOANA CENTER,
                  Respondent/Defendant-Appellee,

                                and

                DOE DEFENDANTS 1-100, Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO.30589; CIVIL NO. 06-1-0017)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna JJ.,
     and Circuit Judge Trader, assigned by reason of vacancy)

          Petitioners/Plaintiffs-Appellants Heather R. Winfrey,
Individually and as Personal Representative for the Estate of
Jasmine Rose Anne Fry, and Samuel J.Fry, Jr.’s, application for
writ of certiorari, filed May 10, 2012, is hereby accepted and
will be scheduled for oral argument.   The parties will be
notified by the appellate clerk regarding scheduling.
         DATED: Honolulu, Hawai#i, June 22, 2012.
Michael Jay Green, Glenn H.     /s/ Mark E. Recktenwald
Uesugi, and Myles S. Breiner,
for petitioners                 /s/ Paula a. Nakayama

Patricia M. Napier, Thomas      /s/ Simeon R. Acoba, Jr.
Benedict, and Kimberly A.
Vossman for respondent          /s/ Sabrina S.   McKenna

                                /s/ Rom A. Trader